Dismiss and Opinion Filed December 12, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00611-CV

                         AUBURN COUNTY, Appellant
                                  V.
                         ROCHELLE NASH, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-16-01785-A

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      By order dated October 25, 2022, we ordered appellant to provide written

verification appellant had paid for the clerk’s record in this case. We cautioned

appellant that failure to do so might result in the dismissal of this appeal without

further notice. To date, the clerk’s record has not been filed, and appellant has not

provided the Court with verification it has paid for the clerk’s record.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b) (c).

220611f.p05
                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

AUBURN COUNTY, Appellant                     On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-22-00611-CV          V.               Trial Court Cause No. CC-16-01785-
                                             A.
ROCHELLE NASH, Appellee                      Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee ROCHELLE NASH recover her costs of this
appeal from appellant AUBURN COUNTY.


Judgment entered this 12th day of December, 2022.




                                       –2–